Per Curiam:

At a consolidated trial, appellants Richardson, Kennedy and Causey were convicted of criminal sexual conduct in the first degree and sentenced to respective terms of twenty-four (24), twenty-five (25), and twenty (20) years’ imprisonment. In addition, appellant Causey was convicted of kidnapping and received a life sentence, to run concurrently with his sentence for criminal sexual conduct.
The parties appeal upon the following exceptions:
1. Did the trial Court err in consolidating the three (3) separate indictments against the three (3) separate Defendants for trial?
2. Did the trial Court err in admitting the redacted statement of the Defendant, Glenn Douglas Causey into evidence?
3. Did the trial Court err in refusing the Motion for mistrial?
*2634. Did the trial Court err in refusing to Charge the Jury on circumstantial evidence?
5. Did the trial Court err in sentencing these three (3) young people and were said sentences harsh, cruel and inhuman?
These exceptions, improper in form and deficient in content, require the Court to “grope in the dark” in an effort to ascertain the precise points in issue. Since they in no way comply with Rule 4, § 6 of the Rules of Practice of this Court, dismissal of the appeal is the appropriate disposition. State v. Lawrence, 266 S. C. 423, 223 S. E. (2d) 856 (1976); State v. Fields, 264 S. C. 260, 214 S. E. (2d) 320 (1975). See generally Supreme Court Rule 39, Form No. 2.
Despite the defect, we have reviewed the record and find no error in the lower court.
Appeal dismissed.
Harwell, J., not participating.